DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by He et al. (U.S. Pub. No. 20130255509).
Regarding Claim 1, He et al. discloses a cooking appliance comprising: a cooker body for receiving food to be cooked 1 (Figure 5); 5a lid 2 (figure 5) for covering the cooker body; the cooking appliance has a front side for facilitating cooking operations and a rear side spaced apart from the front side (figure 5); wherein the cooker body comprises at least one latch slot 6 (Figure 5) disposed on an inclined rear side of the cooker body; (Figure 5) 10wherein the lid comprises at least one latch bar 3-1 (Figure 5) disposed on a periphery thereof and extending outwardly therefrom (Figure 5); and wherein when the lid is detached from the cooker body (Figure 6), the at least one latch bar is operable to be inserted into the at least one latch slot (figure 6), so that the lid is secured at the inclined rear side of the cooker body, thereby allowing a user to secure 
Regarding Claim 2, He et al. discloses the at least one latch bar has a width in a circumferential direction of the lid (Figure 5); and 20wherein in the circumferential direction, a front side of the latch bar is positioned to be lower than a rear side of the latch bar (figure 5; lower hook portion of the latch bar front and back side), so that when the lid is secured to the at least one latch slot by way of insertion operation, a front portion of the lid is tilted rearwardly by a predetermined angle (Figure 6), thereby allowing the user to avoid accidentally contacting the front portion of the lid when operating the cooking appliance at the front side thereof (Figure 6).
Regarding Claim 3, He et al. discloses the at least one latch slot has a width in a circumferential direction of the cooker body (figure 4); and wherein in the circumferential direction, a front side of the latch slot is positioned to 30be further away from a center of the cooker body than a rear side of the latch slot (figure 4), so that when the lid is secured to the at least one latch slot by way of insertion operation, a front16IPI:1005 portion of the lid is tilted rearwardly by a predetermined angle, thereby allowing the user to avoid accidentally contacting the lid when operating the cooking appliance at the front side thereof (Figure 6).
Regarding Claim 4, He et al. discloses a central line of the at least one latch bar is positioned in front of a center of the lid (Figure 4), so that when the lid is secured to the at least one latch slot by way of insertion operation, the lid is secured towards the rear side of the cooker body (figure 6), thereby allowing the user to avoid accidentally 
Regarding Claim 5, He et al. discloses the at least one latch slot is constructed and arranged to gradually extend in an inclined rearward direction from a lower side of the latch slot to an upper side thereof (Figure 8), so that when the lid is secured to the at least one latch slot by way of insertion operation, the lid is rearwardly inclined, thereby allowing the user to 15avoid accidentally contacting the lid when operating the cooking appliance at the front side thereof (figure 6).
Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ye et al. (U.S. Pub. No. 20130306638).
Regarding Claim 1, Ye et al. discloses a cooking appliance comprising: a cooker body for receiving food to be cooked 613 (Figure 13); 5a lid 640a (Figure 13) for covering the cooker body; the cooking appliance has a front side for facilitating cooking operations and a rear side spaced apart from the front side (figure 13); wherein the cooker body comprises at least one latch slot (figure 14; portion that 650 is within) disposed on an inclined rear side of the cooker body; 10wherein the lid comprises at least one latch bar 650 (Figure 14) disposed on a periphery thereof and extending outwardly therefrom (figure 14); and wherein when the lid is detached from the cooker body, the at least one latch bar is operable to be inserted into the at least one latch slot, so that the lid is secured at the inclined rear side of the cooker body, thereby allowing a user to secure the lid to the at least one latch 15slot without reaching a rear side of the cooker body by hand, and to retrieve the cooked food without accidentally contacting the lid (figure 14).
Regarding Claim 6, Ye et al. discloses the cooker body further comprises a pair of latch slots (gap within 616 (Figure 14) disposed on a left side and a 20right side of the cooker body, respectively; and the lid further comprises a pair of latch bars disposed on a left side and a right side of the lid 650 (Figure 14), respectively, so as to allow left-handed insertion operation of the lid and right-handed insertion operation of the lid, respectively (Figure 14).
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06 II(A), MPEP 2163.06 and MPEP 714.02.  The ''disclosure'' includes the claims, the specification and the drawings.
Allowable Subject Matter
Claims 7-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J VOLZ whose telephone number is (571)270-5430.  The examiner can normally be reached on Monday-Friday 11am-7pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on (571)272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.